            Case 6:19-bk-00511-KSJ       Doc 325     Filed 04/18/19     Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

In re:

IPS Worldwide, LLC,                                        Case No. 6:19-bk-00511-KSJ
                                                           Chapter 11
         Debtor.
                                    /

                    NOTICE OF FEES AND COSTS INCURRED BY
                BAKER HOSTETLER, LLP AS COUNSEL TO EXAMINER.
                MARIA M. YIP, FROM MARCH 7, 2019 TO APRIL 12, 2019

         On April 11, 2019 the Court entered an order (ECF No. 312) directing professionals

employed in the Chapter 11 case of the Debtor, IPS Worldwide, LLC, to file a statement of fees

and costs incurred between January 25, 2019 through April 12, 2019. On April 9, 2019 the Court

entered an order (ECF No. 305) authorizing the employment of Tiffany Payne Geyer and the law

firm of Baker Hostetler, LLP, as counsel to the Examiner, Maria M. Yip, as of March 7, 2019. The

legal fees incurred in connection with representation of the Examiner in this case from March 7,

2019 through April 12, 2019 is $64,050.00.

Date: April 18, 2019                               Respectfully submitted,

                                                   /s/Tiffany Payne Geyer
                                                   TIFFANY PAYNE GEYER, ESQ.
                                                   Florida Bar No. 421448
                                                   BAKER & HOSTETLER LLP
                                                   Counsel for the Examiner
                                                   200 S. Orange Avenue, Suite 2300
                                                   Orlando, Florida 32801
                                                   Telephone (407) 649-4000
                                                   Facsimile (407) 841-0168
                                                   tpaynegeyer@bakerlaw.com




                                               1
          Case 6:19-bk-00511-KSJ       Doc 325    Filed 04/18/19   Page 2 of 2



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of April, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the Court’s CM/ECF System which will send a
Notice of Electronic Filing and copy to all parties requesting such notice.


                                                 s//s/Tiffany Payne Geyer
                                                 TIFFANY PAYNE GEYER, ESQ.




                                            2
